Citation Nr: 1420873	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  08-26 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a foot disability.

2.  Entitlement to service connection for obstructive sleep apnea.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from July 1985 to November 1985, from August 2001 to November 2001, and from January 2006 to March 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In July 2007, the RO denied claims for service connection for plantar fasciitis, obstructive sleep apnea, and asthma.  In October 2007, the RO denied a claim for service connection for GERD.  In June 2008, the RO denied a claim for service connection for a "back condition (spine)."   

In February 2009, and January 2010, the Veteran was afforded hearings before hearing officers at the RO.

This case was previously before the Board in May 2012.  The Board denied the claims of entitlement to service connection for a foot disability; entitlement to service connection for obstructive sleep apnea; and entitlement to service connection for a back disability; and remanded the claims of entitlement to service connection for GERD; and entitlement to service connection for asthma.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 decision, the Court set aside the Board's decisions regarding entitlement to service connection for a foot disability; entitlement to service connection for obstructive sleep apnea; and entitlement to service connection for a back disability, and remanded for additional consideration.  

The issue of entitlement to service connection for memory impairment has been raised.  This issue, which has not been developed or adjudicated by the RO, is referred to the RO for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a statement received in November 2013 the Veteran's representative requested that the Veteran be afforded a hearing in his case via live video conference.

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules video conference hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a video conference hearing at the RO with a Veterans Law Judge of the Board sitting in Washington D.C.  Notice of the hearing date must be provided to the Veteran with a copy of such notice included in the claims folder.

2.  The Veteran and his representative should be given an opportunity to prepare for the hearing, to include review of the claims folder.  The claims folder should be returned to the Board in advance of the scheduled hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

